Citation Nr: 0216578	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01 00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the matter of whether the appellant may be recognized 
as the veteran's surviving spouse for Department of Veterans 
Affairs purposes.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant claims to be the surviving spouse of a veteran 
who served on active duty from May 1908 to May 1921.  He died 
on April [redacted], 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 letter by the Department of Veterans 
Affairs (VA), Manila, Philippines, regional office (RO), 
which advised the appellant that she had previously been 
denied the benefits sought because her marriage to the 
veteran was found to be not valid.  

While the RO has identified the matter on appeal as a merits 
review of whether the appellant may be recognized as the 
veteran's surviving spouse for VA purposes, the Board notes 
that that matter was the subject of a previous final denial, 
a December 1977 RO administrative decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996), clearly requires the 
Board's initial consideration of whether new and material 
evidence has been submitted to reopen the matter.  The Board 
has recharacterized the issue on appeal accordingly.  The 
Board notes that this was a contested claim in 1977.  Since 
then, however, the other contesting parties have died or 
withdrawn their claims and this matter is no longer 
contested.


FINDINGS OF FACT

1.  In December 1977, an administrative decision of the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse because her marriage to the 
veteran was not valid; she was notified of, and did not 
pursue a formal appeal of, that decision. 

2.  Evidence received since December 1977 includes 
information that tends to prove facts material as to whether 
the appellant may be recognized as the veteran's surviving 
spouse.

3.  The veteran married MM in 1922; this marriage was not 
terminated by divorce or annulment.

4.  The veteran married AG in 1936; this marriage was 
terminated by divorce in 1945.

5.  The veteran married PG in 1947; this marriage was not 
terminated by divorce or annulment.

6.  The veteran abandoned PG in 1961 and entered into a 
spousal relationship with the appellant and resided with her 
until his death in 1977: he fathered three children with the 
appellant and underwent a ceremonial marriage to her in April 
1976.

7.  The appellant's marriage to the veteran in April 1976 was 
not valid under the law of the Philippines as he lacked the 
legal capacity to marry.

8.  The appellant was aware of a legal impediment to her 
marriage to the veteran, and such marriage may not be deemed 
valid.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the matter of whether the appellant may be recognized as the 
veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).
2.  The requirements for a "deemed valid" marriage between 
the appellant and the veteran for VA purpose are not met, and 
the appellant may not be recognized by VA as the veteran's 
surviving spouse.  38 U.S.C.A. §§ 101(3) (31), 103, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the decision explaining why 
she may not be recognized as the veteran's surviving spouse.  
She is aware that to reopen and prevail on this matter she 
must submit evidence tending to negate the facts that were 
the basis for the prior RO denial of her petition.  
Furthermore, in a September 2000 statement of the case (SOC), 
and supplemental statements of the case (SSOCs) in July and 
December 2001, she was advised of the controlling law and 
regulations.  These communications clearly explained her 
rights and responsibilities and advised her what evidence is 
of record and what type of evidence could substantiate her 
claims. 

The record is complete with respect to the issue addressed 
below.  VA has obtained all pertinent available information.  
VA has undertaken field examinations, deposed witnesses and 
searched records in various localities.  Transcripts of the 
depositions, the field examination reports and documents 
showing the results of these searches are on file.  The 
appellant has not indicated that there is any additional 
pertinent evidence available regarding this claim.  It is not 
prejudicial to the appellant for the Board to address this 
claim based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran served with the United States Navy from May 1908 
to May 1921.  During his lifetime, he was in receipt of 
nonservice-connected disability pension.  Records show the 
veteran was married at least five times.  On his service 
medical records, the veteran indicated that his nearest 
living relative was his wife, GC, living in Caridad, P.I.  No 
other mention of her is noted in any records, except in an 
October 1977 deposition with MM, who noted the veteran was a 
widower when she married him in 1922, and that his first 
wife, a [redacted], was already dead.

The veteran married MM at Naic, Cavite in 1922.  An actual 
marriage contract pertaining to this ceremony has not been 
found by VA field examiners or by the appellant, who recently 
submitted a certificate from the local registrar of Naic, 
Cavite, indicating that such marriage record could not be 
found.  October 1977 depositions by a VA field examiner from 
PV, MM, a daughter of MM's, and LC (the daughter of MM and 
the veteran), include consistent and credible testimony 
documenting this marriage.  MM indicated that she lived 
together with the veteran for five or six years in Cavite and 
that she had one child (LC) with the veteran.  She stated 
that she and the veteran separated by mutual agreement and 
that they executed a document (not found) which indicated 
that they did so of their own free will and were free to 
remarry.  There is no evidence that the marriage was 
terminated by death, annulment or divorce.  MM remarried in 
1926.

The veteran married AC in 1936.  This marriage was terminated 
by divorce on December 11, 1945, and the divorce record is on 
file.

The veteran married PG in Paranaque, Rizal on March 6, 1947.  
This marriage contract is on file.  Documents from 1961 and 
1962, as well as testimony in 1977 depositions taken by a VA 
field examiner, indicated that the veteran left PG in 1961.  
There is evidence that this marriage was terminated by either 
death, annulment or divorce.

The veteran married the appellant, CF, on April 5, 1976, and 
a copy of this marriage contract is on file.  The contract 
indicates that the veteran was a widower and that his former 
wife, PG, was "whereabouts unknown".  Also on file is a 
February 1976 affidavit procured by the veteran indicating 
that he was the husband of PG, that in 1963 PG abandoned 
their conjugal home, that PG's whereabouts were unknown, and 
that she was presumed to be dead.  CF had lived with the 
veteran for 15 years prior to the marriage ceremony and they 
had three children together.  CF lived with the veteran until 
his death.  

The veteran died on April [redacted], 1977.  The appellant, CF, filed 
a claim for death benefits in May 1977.  In her application 
she stated that she did not know how many times the veteran 
was married, but knew he was a widower. 

PG submitted her application for death benefits in September 
1977.  PG stated that the veteran left their conjugal home 
sometime in 1961 and that she never heard of him again since.    

A field examination was requested and the field examiner took 
depositions.  

A September 1977 deposition by LC revealed that she was the 
daughter of the veteran and MM.  LC stated that her mother 
and the veteran were separated because of his penchant for 
women and drinking.  LC visited the appellant (CF) at least 
three times prior to the date she married the veteran and 
told CF about the veteran's marriage to both MM and to PG.  

In a September 1977 deposition, the appellant initially 
admitted that she knew of the veteran's marriage to PG prior 
to marrying him in 1976.  Later in the deposition she stated 
that she did not know of an earlier marriage until after the 
1976 marriage.  

In an October 1977 deposition, MM indicated that she believed 
that the appellant knew that she was the veteran's prior wife 
because LC (the daughter of MM and the veteran) had seen the 
appellant quite often. 

Field examinations in September and October 1977 disclosed 
that the appellant knew of the veteran's prior marriage to PG 
before her own marriage to him in April 1976.  

Based on this evidence, the RO, in an administrative decision 
in December 1977, denied the appellant's claim for death 
benefits, finding that she may not be recognized as the 
veteran's surviving spouse for VA purposes because he had a 
prior undissolved marriage. 

In 1984 and 1986 the appellant sought to establish that she 
was the veteran's surviving spouse.  On each occasion she was 
advised by letter that the matter had been previously 
adjudicated and denied.

Since the December 1977 administrative decision, the 
appellant has re-asserted her claim for VA benefits and 
submitted additional evidence in support of her petition to 
be recognized as the veteran's surviving spouse for VA 
purposes.  This evidence includes statements from the 
appellant essentially indicating: that at the time of her 
marriage ceremony in 1976, she had no knowledge of the 
veteran's prior marriage; that interpretations from the 1977 
depositions to the effect that she had such knowledge were 
due to mistake from problems with language translation; and 
that at the time of her marriage ceremony in 1976, the 
veteran's prior wife PG was presumed dead under Philippine 
law.

The appellant has also submitted an August 2000 letter from 
the Chief, Reconsideration and Debt Collection Division, 
Office of Personnel Management (OPM), indicating that they 
have determined the appellant to be eligible for a survivor 
annuity as the surviving widow of the veteran.   A November 
1991 record from OPM indicates that the veteran married the 
appellant in April 1976; that he furnished a statement to the 
Philippine authorities that he was abandoned by his prior 
wife, PG; that her whereabouts were unknown; and that the 
Philippine Government accepted his state as not married when 
issuing the certificate of marriage in April 1976.

Certificates from the Office of the Local Civil Registrar of 
Naic, Cavite and from the Records Management and Archives 
Office in Manila indicate that a search of marriage records 
from 1922 did not reveal information pertaining to a marriage 
between the veteran and MM.

Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The provisions of 38 C.F.R. § 3.156 with respect to new and 
material evidence have now been amended.  However, application 
of the changes in § 3.156 was limited to claims to reopen 
received on or after August 29, 2001.  Since the appellant's 
claim to reopen was received prior to August 29, 2001, the new 
§ 3.156 provisions do not apply in this case. 

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed. Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The record now contains additional evidence from OPM and from 
government offices in the Philippines relevant to the matter 
of whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.  On review of the record, 
the Board finds that the above noted additional evidence is 
new; it was not previously of record.  Since the new evidence 
addresses the veteran's marital status when he contracted to 
marry the appellant (and is presumed credible), it is 
relevant and probative to the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Hence, it is 
both new and material, and the claim may be reopened.

The analysis proceeds to a de novo review of the appellant's 
claim.  In order to be entitled to death benefits as a 
"surviving spouse" of a veteran, the claimant must have been 
the veteran's spouse at the time of his death and have lived 
with him continuously from the date of their marriage to his 
death, except where a separation was due to the misconduct 
of, or procured by, the veteran without fault on her part.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Death benefits may also be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and thereafter cohabited with him for one year or more 
immediately before his death or for any period of time if a 
child was born of the reported marriage or was born to them 
before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The record shows that at the time of the April 1976 marriage 
ceremony between the appellant and the veteran, he had a 
legal impediment to marriage.  Namely, he had contracted 
marriages to at least two other women, MM and PG, and neither 
marriage was dissolved by death, divorce or annulment.  While 
the April 1976 marriage contract between the appellant and 
the veteran is accompanied by an affidavit from the veteran 
indicating that his prior wife, PG, was "whereabouts 
unknown" and presumed dead, September and October 1977 
depositions obtained when the appellant previously filed her 
claim cast serious doubt on the veracity of this affidavit.  
Furthermore, even if the affidavit did indicate that 
Philippine law recognized that PG could be presumed dead in 
April 1976, an impediment to marriage still existed in the 
veteran's undissolved marriage to MM.  The pre-existing legal 
impediment of the veteran's prior undissolved marriages 
effectively estops the appellant from receiving VA benefits 
based on his service as she is not legally the veteran's 
surviving spouse.

The appellant contends that she did not know of the veteran's 
marriage to MM in 1922, and, that since she knew of no legal 
impediment, her marriage to the veteran in 1976 should be 
"deemed valid".  While recently submitted evidence (such as 
the certification that there is no record of MM's marriage to 
the veteran) must be deemed credible (and consequently 
apparently probative) for the purpose of reopening the claim, 
on de novo review, it must be reviewed in light of all the 
evidence of record.   Contemporaneous evidence, in the form 
of 1977 depositions, including statements from MM, from LC 
(the daughter of MM and the veteran), and from the appellant 
herself, indicates that the appellant was well aware of the 
veteran's prior marriage to MM.  Hence, she was aware of a 
legal impediment to a marriage to the veteran, and such 
marriage may not be deemed valid.    

The recently submitted records indicating that OPM found that 
the appellant was entitled to a survivor annuity does not 
make the appellant the veteran's surviving spouse for VA 
purposes.  The OPM finding was not based on review of all the 
evidence before VA.  Furthermore, certificates from Manila or 
Naic, Cavite, indicating that records of the veteran's 1922 
marriage to MM could not be found, do not prove that the 
records never existed or that the marriage did not occur, 
merely that evidence of this is no longer available. 

The more probative (contemporaneous) evidence establishes 
that when she entered into a marriage contract with the 
veteran, the appellant was aware of legal impediments to the 
"marriage".  Accordingly, her marriage to the veteran may not 
be a "deemed valid" marriage for VA purposes, and she may not 
be recognized as the veteran's surviving spouse for VA 
purposes.





ORDER

The appeal to establish the appellant as the veteran's 
surviving spouse for purposes of VA benefits is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

